ORDER

PER CURIAM.
Defendant appeals after a jury convicted him of one count of possession of a controlled substance with intent to deliver, section 195.211 RSMo 1994, and one count of escape from confinement, section 575.210, RSMo 1994. The trial court sentenced him as a prior offender to concurrent terms of twenty and five years. The twenty year term is to be served consecutively to a fifteen year term in another cause, and the five year term is to be served concurrently with thatfifteen year term. Defendant alleges the trial court did not have jurisdiction under section 541.033, RSMo 1994. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief. We affirm.1
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).

. Defendant does not challenge any elements of his conviction for escape from confinement. Any appeal claiming error on this count is deemed waived. Rule 30.06(d).